Case: 21-20125     Document: 00516522775          Page: 1    Date Filed: 10/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 26, 2022
                                   No. 21-20125
                                                                      Lyle W. Cayce
                                                                           Clerk
   James K. Collins, Medical Doctor,

                                                            Plaintiff—Appellant,

                                       versus

   D. R. Horton-Texas Limited,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-1897


   Before Davis, Dennis, and Higginson, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant James K. Collins (“Collins”) appeals the district
   court’s dismissal of his claims against Defendant-Appellee D.R. Horton-
   Texas Ltd. (“Horton”). Because we agree with the district court that
   Collins’s claims are barred by res judicata, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20125         Document: 00516522775            Page: 2    Date Filed: 10/26/2022




                                         No. 21-20125


                                      I. BACKGROUND
          In this case the parties contest ownership of a 100-foot strip of land in
   Montgomery County, Texas. In 2012, Horton purchased 800 acres of land
   that it intended to develop into a residential subdivision. Horton’s property
   abuts land owned by Collins. While Horton was surveying its property, it
   discovered that Collins had erected a fence 100 feet beyond the boundary of
   his property.
          In April 2015, Horton sued Collins in Texas state court for trespass,
   to quiet title, and for a declaration of boundary. Collins filed a counterclaim
   alleging ownership of the 100-foot strip of land by adverse possession.
   Collins subsequently amended his counterclaim to add a new theory of
   ownership: trespass to try title based on his alleged acquisition of the record
   title to the disputed property.
          Horton moved for summary judgment on Collins’s trespass-to-try-
   title counterclaim, asserting several different theories in support of its
   motion. As is relevant here, Horton argued that (1) Collins could not claim
   ownership over the disputed property because the property boundary had
   been judicially determined by a 1944 federal-court judgment (“the McComb
   Judgment”), 1 and (2) Collins was estopped from asserting ownership that
   conflicted with the McComb Judgment under the estoppel-by-deed doctrine,
   because Collins’s deed incorporates a plat that refers to the recorded
   McComb Judgment. 2 In response, Collins asserted that his ancestors-in-title
   were necessary parties to the McComb litigation but that they were never
   served or joined in that litigation. Collins asserted, then, that the Texas court


          1
              McComb v. McCormack, 159 F.2d 219 (5th Cir. 1947).
          2
             Collins v. D.R. Horton-Tex. Ltd., 574 S.W.3d 39, 42 (Tex. App.—Houston [14th
   Dist.] 2018, writ denied).




                                               2
Case: 21-20125         Document: 00516522775               Page: 3       Date Filed: 10/26/2022




                                           No. 21-20125


   should ignore the 1944 McComb Judgment boundaries because the McComb
   court lacked personal jurisdiction 3 over Collins’s ancestors-in-title.
           The Texas district court granted partial summary judgment in favor
   of Horton, holding that Collins “take nothing” on his counterclaim for title.
   On appeal, the state appellate court affirmed the trial court’s judgment. It
   held that because the district court did not specify the ground on which it
   rendered summary judgment, Collins needed to challenge and negate all the
   summary judgment grounds raised by Horton in the court below. The court
   held that Collins failed to do this by not challenging the estoppel-by-deed
   ground, which was “independent of the merits of the ground based on the
   1944 [McComb] judgment.”
           In 2020, Collins filed the instant lawsuit in the Southern District of
   Texas urging that the McComb Judgment be declared void pursuant to Rule
   60(b)(4) and (d)(1). 4 He also asserted, by way of supplemental jurisdiction,
   a trespass-to-try-title claim. Horton filed a Rule 12(b)(6) motion to dismiss,
   arguing that Collins’s claims were barred by res judicata. The district court
   agreed. Collins timely appealed.




           3
              Collins frames this as a due process violation, but it is equally a personal
   jurisdiction issue. See Norris v. Causey, 869 F.3d 360, 367 (5th Cir. 2017).
           4
               Rule 60(b)(4) states, “On motion and just terms, a court may relieve a party or
   its legal representative from a final judgment for the following reasons: . . . the judgment is
   void.” Fed R. Civ. P. 60(b)(4). Rule 60(d)(1) states, “This rule does not limit a court’s
   power to . . . entertain an independent action to relieve a party from a judgment, order, or
   proceeding.” Fed R. Civ. P. 60(d)(1).




                                                 3
Case: 21-20125           Document: 00516522775              Page: 4       Date Filed: 10/26/2022




                                            No. 21-20125


                                         II. DISCUSSION
           This Court reviews a district court’s ruling on a motion to dismiss de
   novo. 5 Here, Collins argues that the district court erred in holding that res
   judicata barred his Rule 60 and trespass-to-try-title claims.
           A. Rooker-Feldman
           For the first time on appeal, Horton argues that the Rooker-Feldman
   doctrine deprived the court below of subject matter jurisdiction over
   Collins’s claims. The district court did not address the applicability of the
   Rooker-Feldman doctrine. However, because the doctrine is jurisdictional, we
   address it first.6
           Rooker-Feldman is a “narrow” 7 doctrine that bars “cases brought by
   state-court losers complaining of injuries caused by state-court judgments
   rendered before the district court proceedings commenced and inviting
   district court review and rejection of those judgments.” 8 A state court
   judgment “is attacked for purposes of Rooker-Feldman when the [federal]
   claims are ‘inextricably intertwined’ with a challenged state court judgment,
   or where the losing party in a state court action seeks what in substance would
   be appellate review of the state judgment.” 9




           5
               Wampler v. Sw. Bell Tel. Co., 597 F.3d 741, 744 (5th Cir. 2010).
           6
               Weaver v. Tex. Capital N.A., 660 F.3d 900, 904 (5th Cir. 2011) (per curiam).
           7
             See Exxon Mobil Corp. v. Saudi Basic Indus. Corp. 544 U.S. 280, 284 (2005) (noting
   “the narrow ground occupied by Rooker-Feldman”); Truong v. Bank of Am., N.A., 717 F.3d
   377, 382 (5th Cir. 2013) (describing the doctrine as “a narrow one”).
           8
               Exxon, 544 U.S. at 284.
           9
               Weaver, 660 F.3d at 904 (citations and internal quotation marks omitted).




                                                  4
Case: 21-20125             Document: 00516522775              Page: 5    Date Filed: 10/26/2022




                                               No. 21-20125


             “One hallmark of the Rooker-Feldman inquiry is what the federal court
   is being asked to review and reject.” 10 Under the doctrine, a federal district
   court is barred from hearing claims that challenge prior state court decisions. 11
   “A second hallmark of the Rooker-Feldman inquiry is the source of the federal
   plaintiff’s alleged injury.” 12 If the federal plaintiff “asserts as a legal wrong
   an allegedly erroneous decision by a state court, and seeks relief from a state
   court judgment based on that decision, Rooker-Feldman bars subject matter
   jurisdiction in federal district court.” 13
             Collins’s federal complaint seeks a declaratory judgment that: (1) the
   McComb Judgment is void under Rule 60(b)(4) and (d)(1), 14 and (2) he owns
   the disputed property under a trespass-to-try-title theory. Both of these
   claims are related because Collins asserts that the only basis for Horton’s title
   to the disputed property is the void McComb Judgment.
             In applying the two “hallmark[s]” of the Rooker-Feldman inquiry, we
   conclude that Rooker-Feldman does not apply to this case. First, Collins asked
   the federal district court to review and void the McComb Judgment, a prior
   federal-court judgment, not a state-court judgment. 15 And second, Collins’s


             10
                  Id. (citing Exxon, 544 U.S. at 284).
             11
                  Id.
             12
                  Id. (citing Exxon, 544 U.S. at 284).
             13
                  Exxon, 544 U.S. at 282-83 (quoting Noel v. Hall, 341 F.3d 1148, 1164 (9th Cir.
   2003)).
             14
               Rule 60(b)(4) states, “On motion and just terms, a court may relieve a party or
   its legal representative from a final judgment for the following reasons: . . . the judgment is
   void.” Fed R. Civ. P. 60(b)(4). Rule 60(d)(1) states, “This rule does not limit a court’s
   power to . . . entertain an independent action to relieve a party from a judgment, order, or
   proceeding.” Fed R. Civ. P. 60(d)(1).
             15
             Truong, 717 F.3d at 382 (noting that Rooker-Feldman “does not prohibit a district
   court from reviewing non-state court decisions”).




                                                     5
Case: 21-20125           Document: 00516522775              Page: 6      Date Filed: 10/26/2022




                                             No. 21-20125


   federal complaint asserts that the source of his injury—the extinguishment
   of his alleged property interest—is the McComb Judgment, not the state-
   court judgment, which he contends had “no choice” but to rely on the
   McComb Judgment. 16
           Horton argues that Rooker-Feldman bars Collins’s claims because they
   are “thinly disguised attempt[s] to attack the valid 2017 state court
   judgment” that awarded title to Horton. We disagree. Collins’s federal
   court complaint centers on the validity of the McComb Judgment, which was
   never addressed by the state court. Instead, the state appellate court 17 denied
   Collins’s trespass-to-try-title claim on the grounds of estoppel-by-deed,
   which the court noted was “independent of the merits” 18 of the validity of
   the McComb Judgment. 19
           Thus, because Collins’s federal complaint does not seek to overturn
   the state-court judgment or challenge the estoppel-by-deed ground relied
   upon by the state court, the district court had jurisdiction to hear Collins’s




           16
               See Webb as next friend of K.S. v. Smith, 936 F.3d 808, 817 (8th Cir. 2019) (“[I]n
   the Rooker-Feldman context [there is] a distinction between ‘a federal claim alleging injury
   caused by a state court judgment and a federal claim alleging a prior injury that a state court
   failed to remedy.’” (quoting Skit Int’l, Ltd. v. DAC Techs. of Ark., Inc., 487 F.3d 1154, 1157
   (8th Cir. 2007))).
           17
            Given that the state trial court did not specify the basis for its decision granting
   Horton’s partial motion for summary judgment, we look to the claims presented and
   adopted by the state appellate court in affirming the trial court’s holding.
           18
                Collins, 574 S.W.3d at 44.
           19
             See Whiteford v. Reed, 155 F.3d 671, 674 (3d Cir. 1998) (noting that the court “has
   consistently held that where a state action does not reach the merits of a plaintiff’s claims,
   then Rooker-Feldman does not deprive the federal court of jurisdiction”).




                                                  6
Case: 21-20125             Document: 00516522775              Page: 7      Date Filed: 10/26/2022




                                              No. 21-20125


   federal claims. 20 This is true even though Collins’s request for a declaration
   that he owns the disputed property would “den[y] a legal conclusion that a
   state court has reached in a case to which [Collins] was a party.” 21 In such a
   case, as here, “[w]hen a plaintiff seeks to relitigate a suit that has been
   decided against him, he is not so much attacking as trying to by bypass the
   judgment in that suit; and the doctrine that blocks him is res judicata.” 22
             In sum, given that Collins does not seek appellate-type review of a
   state-court judgment, and in light of the narrow scope of the Rooker-Feldman
   doctrine, we find that the “issue is not jurisdiction[al], but instead, is more
   appropriately resolved through an application of res judicata.” 23
             B. Res Judicata
             Although we determine that Rooker-Feldman does not apply to
   Collins’s claims, we agree with the district court that the doctrine of res
   judicata is applicable and requires the dismissal of his federal suit. Under
   Texas law, 24 res judicata bars assertion of a claim in a subsequent case when:
   (1) there is a prior final judgment on the merits (2) by a court of competent
   jurisdiction; (3) the parties in the second action are the same or in privity with


             20
            Weaver, 660 F.3d at 904 (“[T]he Rooker-Feldman doctrine generally applies only
   where a plaintiff seeks relief that directly attacks the validity of an existing state court
   judgment.”).
             21
              Exxon, 544 U.S. at 293 (quoting GASH Assocs. v. Rosemont, 995 F.2d 726, 728
   (7th Cir. 1993)).
             22
                  Troung, 717 F.3d at 384 (quoting Nesses v. Shepard, 6 F.3d 1003, 1005 (7th Cir.
   1995)).
             23
             Weaver, 660 F.3d at 905; see also Exxon, 544 U.S. at 287-88 (noting that the
   Rooker-Feldman doctrine “has sometimes been construed to extend far beyond the
   contours of the Rooker and Feldman cases,” which are the only two cases in which the
   Supreme Court has applied the doctrine).
             24
                  The parties agree that Texas law supplies the res judicata standard here.




                                                    7
Case: 21-20125          Document: 00516522775                 Page: 8        Date Filed: 10/26/2022




                                             No. 21-20125


   those in the first action; and (4) the second action is based on the same claims
   as were raised or could have been raised in the first action. 25 Collins
   challenges only the second element, asserting that the state court litigation
   does not preclude his claims in federal court because the state court did not
   have jurisdiction to consider his argument that the McComb Judgment is
   invalid or order the remedy he presently requests. Collins contends that only
   a federal court may declare the federal McComb Judgment void and,
   consequently, the Texas state court had no choice but to follow the 1944
   McComb Judgment and deny his trespass-to-try-title claim.
            Although Texas courts, like other state courts, routinely enforce or
   give res judicata effect to a judgment from a federal court, a Texas court will
   not do so if it determines that the federal court lacked personal or subject
   matter jurisdiction. 26 We have similarly stated that “any” judgment may be
   collaterally attacked if it is void for lack of personal jurisdiction. 27 Thus,



            25
             Basic Cap. Mgmt., Inc. v. Dynex Cap., Inc., 976 F.3d 585, 591 (5th Cir. 2020)
   (citing Weaver, 660 F.3d at 906).
            26
                See 47 Tex. Jur. 3d Judgments § 69 (2022 Update); S. Ins. Co. of New Orleans v.
   Wolverton Hardware Co., 19 S.W. 615, 615 (Tex. 1892) (“In a suit on a judgment rendered
   by a court of another state, the defendant may prove the want of jurisdiction either of the
   subject-matter or person in the court that rendered the judgment. . . . State courts have the
   same right to examine into judgments rendered by the federal courts of another state or territory as
   of the state or territorial courts.” (emphasis added)); San Antonio Ind. Sch. Dist. v. McKinney,
   936 S.W.2d 279, 281 (Tex. 1996) (determining whether the prior federal court had subject
   matter jurisdiction before concluding that it operated as res judicata on the subsequent state
   court case); Piggly Wiggly Clarksville, Inc. v. Interstate Brands Corp., 83 F. Supp. 2d 781, 790
   (E.D. Tex. 2000) (“Similarly, Texas courts have held that a federal court judgment does
   not preclude subsequent state court claims over which the federal court either could not or
   did not exercise jurisdiction.”); see also PNS Stores, Inc. v. Rivera, 379 S.W.3d 267, 273
   (Tex. 2012) (holding that “a judgment may . . . be challenged [as void] through collateral
   attack when a failure to establish personal jurisdiction violates due process”).
            27
            Jacuzzi v. Pimienta, 762 F.3d 419, 420 (5th Cir. 2014); see also Adriano v. Finova
   Cap. Corp., No. 04-02-00796, 2003 WL 2169300, at 2 (Tex. App. July 23, 2003) (holding




                                                    8
Case: 21-20125         Document: 00516522775               Page: 9       Date Filed: 10/26/2022




                                           No. 21-20125


   contrary to Collins’s assertion, the Texas state court was competent to hear
   and decide his argument challenging the McComb Judgment as void for want
   of personal jurisdiction. However, rather than address this issue, the state
   appellate court decided Collins’s trespass-to-try-title claim on the
   independent ground of estoppel-by-deed.
                                         III. CONCLUSION
           Accordingly, plaintiff’s Rule 60 and trespass-to-try-title claims are
   dismissed under res judicata.                  The district court’s judgment is
   AFFIRMED.




   that state court plaintiffs could not collaterally challenge a federal court’s judgment because
   they were “not challeng[ing] the federal court’s jurisdiction”).




                                                 9